Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12, 27-34, and 43 are currently pending and are under examination.
Benefit of priority is to August 21, 2017.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 27-34, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites that the solubility enhancing polypeptide is about 75 to about 300 amino acids. The term about and approximately are defined using indefinite terms at page 7 of the specification. One cannot know the lower or upper limit of “about 75” or “about 300” amino acids because the term about is indefinite.
Claim 1 is indefinite because the amino acids are selected from glutamic acid, aspartic acid, and serine, indicating that any one or all 3 amino acids may be found in the solubility enhancing polypeptide, especially with the additional limitation that these amino acids are present in any ratio, which may include a ratio of zero. For examination purposes, the solubility enhancing polypeptide is taken to comprise any one or all 3 and no other amino acid because no other amino acid is provided in Claim 1.
Claim 3 recites that the acid patch subunit is present in approximately equalt numbers. As with about, the term “approximately” is indefinite and one cannot know when the acid patch subunits are present in “approximate” numbers to satisfy the claim limitations.
Claims 4, 5, 6, 7, and 43 lack antecedent basis in Claim 1 because these claims add glycine or amino acids that are not glutamic acid, aspartic acid, and serine to the solubility enhancing polypeptide that comprises only amino acids selected from glutamic acid, aspartic acid, and serine. For examination purposes, these claims will be taken as having antecedent basis in Claim 1.
Claim 9 states that the solubility enhancing polypeptide have at least 90% identity to SEQ ID NO: 4, yet SEQ ID NO: 4 is a nucleic acid sequence and not an amino acid sequence. Claim 9 appears to encode a series of SED repeats and for examination purposes will refer to a solubility enhancing polypeptide comprised of “(SED)198 +SE”.
The method of Claim 27 lacks a preamble to describe the method, rendering the method indefinite because one does not know what is intended by the steps provided. A possible preamble may be “A method for producing a polypeptide comprising a solubility enhancing polypeptide, said method comprising…”, for example. 





608.01(m) & 2111.02
MPEP 2111.02    Effect of Preamble 
The determination of whether a preamble limits a claim is made on a case-by-case basis in light of the facts in each case; there is no litmus test defining when a preamble limits the scope of a claim. Catalina Mktg. Int’l v. Coolsavings.com, Inc., 289 F.3d 801, 808, 62 USPQ2d 1781, 1785 (Fed. Cir. 2002). See id. at 808-10, 62 USPQ2d at 1784-86 for a discussion of guideposts that have emerged from various decisions exploring the preamble’s effect on claim scope, as well as a hypothetical example illustrating these principles.
"[A] claim preamble has the import that the claim as a whole suggests for it." Bell Communications Research, Inc. v. Vitalink Communications Corp., 55 F.3d 615, 620, 34 USPQ2d 1816, 1820 (Fed. Cir. 1995). "If the claim preamble, when read in the context of the entire claim, recites limitations of the claim, or, if the claim preamble is ‘necessary to give life, meaning, and vitality’ to the claim, then the claim preamble should be construed as if in the balance of the claim." Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165-66 (Fed. Cir. 1999). See also Jansen v. Rexall Sundown, Inc., 342 F.3d 1329, 1333, 68 USPQ2d 1154, 1158 (Fed. Cir. 2003) (In considering the effect of the preamble in a claim directed to a method of treating or preventing pernicious anemia in humans by administering a certain vitamin preparation to "a human in need thereof," the court held that the claims’ recitation of a patient or a human "in need" gives life and meaning to the preamble’s statement of purpose.). Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951) (A preamble reciting "[a]n abrasive article" was deemed essential to point out the invention defined by claims to an article comprising abrasive grains and a hardened binder and the process of making it. The court stated "it is only by that phrase that it can be known that the subject matter defined by the claims is comprised as an abrasive article. Every union of substances capable inter alia of use as abrasive grains and a binder is not an ‘abrasive article.’" Therefore, the preamble served to further define the structure of the article produced.).
I.    PREAMBLE STATEMENTS LIMITING STRUCTURE
Any terminology in the preamble that limits the structure of the claimed invention must be treated as a claim limitation. See, e.g., Corning Glass Works v. Sumitomo Elec. U.S.A., Inc., 868 F.2d 1251, 1257, 9 USPQ2d 1962, 1966 (Fed. Cir. 1989) (The determination of whether preamble recitations are structural limitations can be resolved only on review of the entirety of the application "to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification."); Pac-Tec Inc. v. Amerace Corp., 903 F.2d 796, 801, 14 USPQ2d 1871, 1876 (Fed. Cir. 1990) (determining that preamble language that constitutes a structural limitation is actually part of the claimed invention). See also In re Stencel, 828 F.2d 751, 4 USPQ2d 1071 (Fed. Cir. 1987) ……
II.    PREAMBLE STATEMENTS RECITING PURPOSE OR INTENDED USE
The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use "can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim" as drafted without importing "'extraneous' limitations from the specification." Corning Glass Works, 868 F.2d at 1257, 9 USPQ2d at 1966. If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997),,,,,

	Applicants are also referred to 37 CFR 1.75 (e):
(e) Where the nature of the case admits, as in the case of an improvement, any independent claim should contain in the following order: 
(1) A preamble comprising a general description of all the elements or steps of the claimed combination which are conventional or known, 
(2) A phrase such as “wherein the improvement comprises,” and 
(3) Those elements, steps and/or relationships which constitute that portion of the claimed combination which the applicant considers as the new or improved portion
	Thus, a claim comprises 3 parts:
	•A preamble or introduction
	•A transitional phrase
	•A body reciting the elements of the invention 

	Claim 27 does not provide how are in what environment the expression vector will express the fusion protein. It is not clear if the method is being provided in a cell free system or if the expression vector is introduced into a host cell, for example.
	Claim 29 states that the target protein is about100 kDa or greater in size. As noted above, one cannot know the lower or upper limit of “about 100 kDa” because the term about is indefinite.
	Claims 33 and 34 lack antecedent basis in Claim 27 because the fusion protein comprises only the solubility enhancing polypeptide and the target protein and there are no other elements.  Claims 33 and 34 could be reversed in order, with the first indicating that the fusion protein further comprises a protease cleavage site and the second dependent thereon and indicating that the protease cleavage site is cleaved resulting in the separation of the target protein from the solubility enhancing polypeptide, for example.




A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 8-12, 27-34, and 43 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bogin et al. (WO 2009/023270).
Bogin et al. teach expression vectors (page 116, [00497]) encoding biologically active polypeptide linked to accessory polypeptides (fusion protein) which enhance the solubility of the biologically active polypeptides. The accessory polypeptides (AP) lack secondary and tertiary structures (page 36, line 22+, 32+) and can be 10 to 1000 amino acids in length (page 43, [00293]).  The AP consists of 3 types of amino acids, such as serine, aspartic acid, and glutamic acid (page 5, line 2, for example; Table 1 at page 43, see line 1 (DES)n, line 3, (DSE)n, line 6 (ESD)n), and line 17 (SED)n, wherein the n repeat can be 25 to 600 (page 42, [00291]). Therefore, Bogin et al. teach an expression vector encoding a solubility enhancing polypeptide that is the AP of about 75 to about 300 amino acids, comprising amino acids selected from glutamic acid, aspartic acid, and/or serine, that does not comprise a secondary structure, and the glutamic acid, aspartic acid, and/or serine can be in any ratio (Claim 1, 12); wherein the AP comprises at least 50, three amino acid repeats of SED and/or DSE (Claim 8), wherein the AP comprises “(SED)198 (+SE)”. (Claim 9).
The AP comprising 3 different amino acids may also be of the configuration DEG (line 1), DGS (Line 2) EGD (line 4) and so forth – see all of Table 1, noting that the Claim 43).
See “Production of accessory-linked polypeptides” at pages 116-120 of Bogin et al., wherein Bogin et al. teach that the expression vector comprises promoters (Claim 10) and cloning sites (Claim 11, 28) is placed into host cells (Claim 31) for expression therein (Claim 27), wherein the AP products are purified (Claim 32). The target protein is BRCA1 (page 71, line 35), DNA-PKcs (page 72, line 36), or LYP (page 74, line 39) (Claims 29, 30).
At page 3, line 26+, for example, Bogin et al. teach that the biologically active polypeptide can be linked to the AP via a cleavage site (Claim 33, 34).


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogin et al. (WO 2009/023270).
The teachings of Bogin et al. are discussed above and incorporated into this obviousness rejection. As noted, Bogan et al. teach an expression vector encoding a solubility enhancing polypeptide (AP) of about 75 to about 300 amino acids, comprising Claim 1).
Bogin et al. teach (page 4, line 32) that the accessory protein comprises amino acids G/S/E/D. At lines 5+, Bogin teach that the AP provides an average net positive charge density of about +0.025 to +3 and even +3 to +50 or more. 
Bogin et al. do not specifically teach acid patch subunits having amino acid sequences AP comprising acid patch subunits EEEDDDSSS, DDDEEESSS, or SSSEEEDDD, or to place glycines between these acid patch subunits, or to modify the acid patch subunits.
 The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains that the AP taught by Bogin et al. may comprise the aforementioned acid patch subunits because the AP taught by Bogin et al. consists of 3 types of amino acids, such as serine, aspartic acid, and glutamic acid and having an average net positive charge density of about +0.025 to +3 and even +3 to +50 (Claims 2, 3). The inclusion of the neutral amino acid glycine within the AP comprising serine, aspartic acid, and glutamic acid is rendered obvious by the teachings of Bogin et al. that the AP can be comprised of amino acids G/S/E/D and retain an average net positive charge density of about +0.025 to +3 and even +3 to +50 (Claim 4, 5, 6, 7).
MPEP 2144.05 II. ROUTINE OPTIMIZATION 
A.Optimization Within Prior Art Conditions or Through Routine Experimentation 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In reHoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc.v.Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In reKulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree “will not sustain a patent”); In re Williams, 36 F.2d 436, 438 (CCPA 1929) (“It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.”). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying “the need for caution in granting a patent based on the combination of elements found in the prior art.”). 
B.There is a Motivation to Optimize Result-Effective Variables 
In In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977), the CCPA held that a particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation, because “obvious to try” is not a valid rationale for an obviousness finding. In KSR International Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court held that “obvious to try” was a valid rationale for an obviousness finding, for example, when there is a “design need” or “market demand” and there are a “finite number” of solutions. 550 U.S. at 421 (“The same constricted analysis led the Court of Appeals to conclude, in error, that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘[o]bvious to try.’ ... When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under §103.”). Thus, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. 
	

Art of Record:
	The ISA has cited US 2016/0304576 (IDS) as anticipatory art against the instant invention, stating that paragraph [0027] teaches acid patch tags, which is does, and SED tags, which it does not. The Examiner has word searched ‘576 and ‘576 does not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN COCHRANE CARLSON whose telephone number is (571)272-0946. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAREN COCHRANE CARLSON/           Primary Examiner, Art Unit 1656